Circuit Court for Washington County
Case No. 21-C-15-053137                   IN THE COURT OF APPEALS
Argued: November 10, 2015
                                              OF MARYLAND

                                            Misc. Docket AG No. 87
                                            September Term, 2014



                                      ATTORNEY GRIEVANCE COMMISSION

                                                OF MARYLAND

                                                        v.

                                             C. TRENT THOMAS


                                              Barbera, C.J.
                                              Battaglia
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts
                                              Harrell, Jr., Glenn T., (Retired,
                                              Specially Assigned),


                                                             JJ.

                                            PER CURIAM ORDER



                                            Filed: November 10, 2015
ATTORNEY GRIEVANCE              *    In the
COMMISSION OF MARYLAND
                                *    Court of Appeals

          v.                    *    of Maryland

                                *    Misc. Docket AG No. 87

C. TRENT THOMAS                 *    September Term, 2014



                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 10th day November 2015,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, C. Trent Thomas be, and he is hereby, disbarred, effective

immediately, from the further practice of law in the State of

Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

C. Trent Thomas from the register of attorneys, and pursuant to

Maryland Rule 16-760(e), shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 16-761(b), for which sum judgment is entered in

favor of the Attorney Grievance Commission of Maryland against C.

Trent Thomas.



                                      /s/ Mary Ellen Barbera
                                     Chief Judge